DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Examiner’s Amendment
Authorization for the Examiner’s Amendment was given in an interview with the Applicant’s representative, Sarah Cassinis (Reg. No. 73,011), on June 16, 2021.
Claims 1, and 9-15 have been amended by the Applicant. Claim 8 has been canceled by the Applicant. The following Examiner’s amendment is listed below:

                                                                 Claims
1.	(Currently Amended) A method for analyzing data using a blockchain, 
wherein a plurality of data sets is stored and processed in a data storage in a distributed manner using a cluster of nodes, the method comprising:
deploying a smart contract to the blockchain by a 
receiving a request for executing code from a data customer for data sets of the data provider selected by the data customer, wherein the request for executing code includes the code from the data customer to be executed by the cluster of nodes, the access key, and a balance 
estimating an amount of token required for executing the code for 
controlling, in said distributed manner using the cluster of nodes, execution of the code for the selected data sets based on the balance amount of token while the balance amount of token is greater than an token, wherein controlling execution of the code for the selected data sets further comprises monitoring whether the balance amount of token which the data customer currently has is enough for executing each computational operation and, based on the monitored balance amount of token, controlling whether to continue execution of each computational operation or not; and
managing the balance amount of token, wherein the balance amount of token is updated in said distributed manner after execution of each computational operation at each respective node of the cluster of nodes, wherein the balance amount of token is reduced by a respective amount of token used in parallel by each respective node of the cluster of nodes;
wherein the amount of token represents number of units for an entity which controls computational complexity of the code requested by the data customer.
8.	(Cancelled)

9.	(Currently Amended) The method of claim 1, 
managing a total balance amount of token and reporting the total balance amount to the deployed smart contract after execution of each computational operation by a token manger in a master node; and


10.	(Currently Amended) The method of claim 1, 
reporting lack of amount of token to the data customer in case that the balance amount of token which the data customer currently has is not enough for executing each computational operation; and
reporting a result of execution to the data customer in case full execution of the code requested is completed.

11. 	(Currently Amended) A data provider system using a blockchain comprising:
a data storage system configured to store a plurality of data sets in a distributed manner using a cluster of nodes;
a data processing system configured to process the plurality of data sets in a distributed manner using the cluster of nodes;
a token control system configured to control processing of the data processing system based on a token in a distributed manner using the cluster of nodes; and 
a blockchain application configure to deploy a smart contract to the blockchain, the smart contract associated with an access key configured to authorize access to the smart contract,
wherein, the data provider system is configured to receive a request for executing code from a data customer for data sets of the data provider selected by the data customer, wherein the request for executing code includes the code from the data customer to be executed by the cluster of nodes, the access key, and a balance amount of token which the data customer currently has, wherein the code to be executed includes a set of computational operations;
wherein, when the deployed smart contract is configured to receive the    the  sets, 
wherein the token control system is configured to control,  token, wherein controlling execution of the code for selected data sets further comprises monitoring whether the balance amount of token which the data customer currently has is enough for executing each computational operation and, based on a monitored balance amount of token, controlling whether to continue execution of each computational operation or not, and
wherein the token control system is configured to manage the balance amount of token, wherein the balance amount of token is updated in a distributed manner after execution of each computational operation at each respective node of the cluster of nodes, wherein the balance of amount of token is reduced by a respective amount of token used in parallel by each respective node of the cluster of nodes.



12.	(Currently Amended) The data provider of claim 11, wherein the token control system is configured to control is configured to update  is configured to repeat

13.	(Currently Amended) The data provider of claim 11, wherein the token control system comprises: 
a token manager logic executable by the token control system configured to manage total balance amount of token and report the total balance amount to the deployed smart contract after execution of each computational operation in a master node; and
one or more token updater logic executable by the token control system to reduce each balance amount of token by each amount of token used in parallel in each slave node after execution of each computational operation; and reporting each balance amount reduced to the token manager.





14.	(Currently Amended) A system comprising:
a data customer system using a blockchain comprising:
a blockchain application configured to request for published metadata of available data sets among a plurality of data sets of a data provider in a data storage system to the blockchain; and 
a token application configured to select certain data sets using the metadata of available data sets and request for executing code for the selected data sets, the request including a balance amount of token which a key  contract; and
a data provider system using the blockchain comprising:
the data storage system configured to store the plurality of data sets in a distributed manner using a cluster of nodes;
a data processing system configured to process the plurality of data sets in a distributed manner using the cluster of nodes;
a token control system configured to control processing of a data processing system based on token in a distributed manner using a cluster of nodes;
the blockchain application configured to deploy the smart contract to the blockchain;
wherein the smart contract is configured to associate 
wherein in a case that the token application is configured to receive 
 system,
wherein, the data provider system is configured to receive a request for executing code from the data customer for data sets of a data provider selected by the data customer, wherein the request for executing code includes the code from the data customer to be executed by the cluster of nodes, the access key, and the balance amount of token,
wherein, when the deployed smart contract is configured to receive the request for executing code from the data customer for certain data sets of the data provider, the deployed smart contract estimates an amount of token required for executing the code for the certain data sets, 
wherein the token control system is configured to control, in a distributed manner using the cluster of nodes, execution of the code for the certain data set based on the balance amount of token while the balance amount of token is greater than the estimated amount of token, wherein controlling execution of the code for the selected data sets further comprises monitoring whether the balance amount of token which the data customer currently has is enough for executing each computational operation and, based on a monitored balance amount of token, controlling whether to continue execution of each computational operation or not, and
wherein the token control system is configured to manage the balance amount of token, wherein the balance amount of token is updated in a distributed manner after execution of each computational operation at each respective node of the cluster of nodes, wherein the balance of amount of token is reduced by a respective amount of token used in parallel by each respective node of the cluster of nodes.
15.	(Currently Amended) The data customer system of claim 14,
wherein the data customer system is configured to view 


                                                       Reasons for Allowance

4.    Claims 1-7, and 9-15 are allowable.

5.    The following is an Examiner’s statement of reasons for allowance:
       The present invention is directed to a system and method that discloses provides an improved method for analyzing data using a blockchain, a data provider and a data customer therefor with improved protection of the security and the privacy of data according to the preamble of the independent claim.  Analyzing data using a blockchain wherein a plurality of data sets is stored and processed in a data storage in a distributed manner using a cluster of nodes.  Data provider deploying a smart contract to the blockchain, ii) receiving a request for executing code for data sets selected by a data customer, iii) estimating an amount of token required for executing the code for the selected data sets in the data storage, and iv) controlling, in said distributed manner using the cluster of nodes, execution of the code for the selected data sets based on the balance amount of token while the balance amount of token is greater than the estimated amount of token. The request for executing code includes code to be executed and a balance amount of token which the data customer currently has. The code to be executed includes a set of computational operations. 

6.    The prior art of Lee et al. (2020/0027085) discloses blockchains enriched with event and/or trust information may provide additional information about a potential transaction counterparty that may help increase trust in the counterparty. Such enriched blockchains may include a history of information about a user or a corporate entity and trust information derived therefrom. The historical information may include previous transactions involving the user or corporate entity, background information about the user or corporate entity, as well as supply chain information for a corporate entity.  Multiple blockchains may store such information in order to increase the scalability of the system. For example, a main blockchain may include trust information for users and/or corporate entities, while several sidechains may include historical information (which may include a very large volume of event information) for the users and/or corporate entities.  Initializing a smart contract may require the requesting entity to pay a certain amount of blockchain tokens (e.g., to the automated event processing computing platform for initializing the smart contract). The amount may vary based on the complexity of the smart contract and/or the initialization function (e.g., how much processing power is required to execute the smart contract and/or initialization function). Additionally or alternatively, the amount may vary based on the length of the smart contract and associated data (e.g., in bytes). The blockchain consortium computing device may obtain tokens by creating new blocks or otherwise purchase tokens so that it may pay the required amount of tokens to initialize and/or execute the smart contract. Similarly, corporations that do not have sufficient tokens to execute or initialize a smart contract may purchase the tokens (e.g. on a token exchange or from another computing device) before sending a wherein, the data provider system is configured to receive a request for executing code from a data customer for data sets of the data provider selected by the data customer, wherein the request for executing code includes the code from the data customer to be executed by the cluster of nodes, the access key, and a balance amount of token which the data customer currently has, wherein the code to be executed includes a set of computational operations; wherein the token control system is configured to control, in a distributed manner using the cluster of nodes, execution of the code for the certain data set based on balance amount of token while the balance amount of token is greater than the estimated amount of  token, wherein controlling execution of the code for selected data sets further comprises monitoring whether the balance amount of token which the data customer currently has is enough for executing each computational operation and, based on a monitored balance amount of token, controlling whether to continue execution of each computational operation or not, and wherein the token control system is configured to manage the balance amount of token, wherein the balance amount of token is updated in a distributed manner after execution of each computational operation at each respective node of the cluster of nodes, wherein the balance of amount of token is reduced by a respective amount of token used in parallel by each respective node of the cluster of nodes”.
 
The non-patent literature of Zuchowski (Title: Ethereum: Everything you want to know about Gas).  Zuchowski teaches gas might not only be the feel of the Blockchain, it may also be an important source of information. Since Ethereum was designed not only as crypto-currency but also to host distributed applications (such us tokens). Gas has significant impact on Ethereum economy, Currently there are tens or even hundreds of ERG20 compliant (and non-ERC) tokens that run on Ethereum Blockchain. Every transaction of those tokens requires Gas, ids just a “wherein, the data provider system is configured to receive a request for executing code from the data customer for data sets of a data provider selected by the data customer, wherein the request for executing code includes the code from the data customer to be executed by the cluster of nodes, the access key, and the balance amount of token, wherein, when the deployed smart contract is configured to receive the request for executing code from the data customer for certain data sets of the data provider, the deployed smart contract estimates an amount of token required for executing the code for the certain data sets, wherein the token control system is configured to control, in a distributed manner using the cluster of nodes, execution of the code for the certain data set based on the balance amount of token while the balance amount of token is greater than the 
estimated amount of token, wherein controlling execution of the code for the selected data sets further comprises monitoring whether the balance amount of token which the data customer currently has is enough for executing each computational operation and, based on a monitored balance amount of token, controlling whether to continue execution of each computational operation or not, and wherein the token control system is configured to manage the balance amount of token, wherein the balance amount of token is updated in a distributed manner after execution of each computational operation at each respective node of the cluster of nodes, wherein the balance of amount of token is reduced by a respective amount of token used in parallel by each respective node of the cluster of nodes”.
The prior art of Govindarajan et al. (2019/0179939) discloses the notion of smart contracts on a blockchain is similar to stored procedures on the database. Also, the notion of access control based on grants, roles, and row level security policies in a database system is also a feature that is permissioned in a blockchain system. However, there are many crucial differences between a database and the blockchain. For example, a blockchain system requires that a developer design smart contracts in certain programming languages. In contrast, even when blockchain properties are supported within a database, an application can still be written just as it would to interact with any database, while also having additional properties similar to a blockchain system. As a result, a new programming model does not need to be learned by a developer. Further, the database described herein allows for easy migration of traditional applications while leveraging blockchain capabilities and interacting with similar systems in other organizations for business.  The prior art of Govindarajan does not disclose or suggest, “controlling, in said distributed manner using the cluster of nodes, execution of the code for the selected data sets based on the balance amount of token while the balance amount of token is greater than an estimated amount of token, wherein controlling execution of the code for the selected data sets further comprises monitoring whether the balance amount of token which the data customer currently has is enough for executing each computational operation and, based on the monitored balance amount of token, controlling whether to continue execution of each computational operation or not; and
managing the balance amount of token, wherein the balance amount of token is updated in said distributed manner after execution of each computational operation at each respective node of the cluster of nodes, wherein the balance amount of token is reduced by a respective amount of token used in parallel by each respective node of the cluster of nodes;
wherein the amount of token represents number of units for an entity which controls computational complexity of the code requested by the data customer”.

	Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



6/17/2021


  /J.E.J/  Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439